EXAMINER COMMENTS
This Corrected Notice of Allowance is in response to the three (3) Information Disclosure Statements (IDS) filed on 02/16/2021 after a Notice of Allowance was mailed on 01/06/2021.
The first IDS was filed under 37 CFR 1.97(i) and does not comply with 37 CFR 1.97(a)-(d). Nonetheless, Examiner performed a cursory review of the references provided.
The second IDS was filed under 37 CFR 1.97(d), includes a certification statement in accordance with 37 CFR 1.97(e)(1), and was filed with the appropriate fee. It has been reviewed by Examiner.
The third IDS was filed under 37 CFR 1.97(d), includes a certification statement in accordance with 37 CFR 1.97(e)(2), and was filed with the appropriate fee. It has been reviewed by Examiner.
Copies of PTO-1449 with Examiner signature and date are attached to this action.
All statements made in the previous Notice of Allowance are incorporated into this action.
After consideration of all references not lined through, claims 1-20 remain allowable for the reasons outlined in the previous Notice of Allowance.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amy M Levy/Primary Examiner, Art Unit 2179